Exhibit 10.23

SECOND MASTER MODIFICATION AGREEMENT

                    THIS SECOND MASTER MODIFICATION AGREEMENT (this “Agreement”)
is made as of this 20th day of September, 2002 by and among RETIREMENT INNS III,
LLC, a Delaware limited liability company (the “Borrower”), ARV ASSISTED LIVING,
INC., a Delaware corporation (the “Guarantor”), and RED MORTGAGE CAPITAL, INC.,
an Ohio corporation, formerly known as Provident Mortgage Capital, Inc.,
successor-in-interest to Banc One Capital Funding Corporation (the “Lender”).

RECITALS

                    WHEREAS, the Lender has previously made a loan to the
Borrower in the original principal sum of Eight Million Two Hundred Nine
Thousand Nine Hundred Dollars ($8,209,900) (the “Loan”) pursuant to the terms of
that certain Multifamily Note dated as of June 27, 1999, by the Borrower to the
order of the Lender (the “Original Note”), as amended pursuant to the terms of
that certain First Amendment to Multifamily Note dated as of December 28, 2000
between Borrower and Lender (the "First Amendment to Note"), as further amended
pursuant to the terms of that certain Second Amendment to Multifamily Note dated
as of February 19, 2002, but effective as of January 1, 2002, between Borrower
and Lender (the “Second Amendment to Note”, and together with the Original Note
and the First Amendment to Note, the “Existing Note”), and is secured, in part,
by a first mortgage lien on the real property (the "Mortgaged Property")
described on Exhibit A to that certain Multifamily Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing dated as of June 27, 1999 by the
Borrower for the benefit of the Lender, recorded among the Official Records of
Ventura County, California (the “Land Records”) on June 28, 1999 as Instrument
No. 99-122405 (the “Original Deed of Trust”), as amended by that certain
Amendment to Multifamily Deed of Trust, Assignment of Rents, Security Agreement
and Fixture Filing dated as of August 31, 1999 between the Borrower and the
Lender, recorded among the Land Records on September 10, 1999 as Instrument No.
99-173435 (the “First Amendment to Deed of Trust”), as affected by that certain
Confirmatory Assignment of Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing dated as of December 12, 2000, effective
as of October 2, 2000, by Banc One Capital Funding Corporation, an Ohio
corporation to Provident Mortgage Capital, Inc., now known as Red Mortgage
Capital, Inc., recorded among the Land Records on January 31, 2001 as Instrument
No. 2001-0018605-00 (the “Confirmatory Assignment”), as further amended by that
certain Second Amendment to Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing dated as of February 13, 2002, but
effective as of January 1, 2002, between the Borrower and the Lender, recorded
among the Land Records on February 21, 2002 as Instrument No. 02-040888 (the
“Second Amendment to Deed of Trust”, and together with the Original Deed of
Trust, the First Amendment to Deed of Trust and the Confirmatory Assignment, the
“Existing Deed of Trust”); and

                    WHEREAS, the Guarantor, in order to induce the Lender to
make the Loan to the Borrower, executed and delivered that certain Limited
Guaranty dated as of June 27, 1999 to and for the benefit of the Lender, thereby
guaranteeing, under certain enumerated circumstances set forth therein, the
payment and performance obligations of the Borrower to the Lender under the
Original Note (which Limited Guaranty, as the same may be from time to time
renewed, extended, amended, restated, supplemented or otherwise modified is
herein called the “Limited Guaranty”); and

                    WHEREAS, as additional security for the Borrower’s
obligations under the Original Note to the Lender, the Borrower and the Lender
entered into that certain Replacement Reserve and Security Agreement dated as of
June 27, 1999 (the “Replacement Reserve Agreement”) whereby the Borrower agreed
to make monthly deposits into the Replacement Reserve (as such term is defined
in the Replacement Reserve Agreement) to maintain the Mortgaged Property; and

                    WHEREAS, as additional security for the Borrower’s
obligations under the Original Note to the Lender, the Borrower, the Guarantor
and the Lender also entered into that certain Assignment and Subordination of
Management Agreement dated as of June 27, 1999 (the “Assignment and
Subordination”) whereby the Borrower assigned all of its right, title and
interest in and to the Management Agreement (as such term is defined in the

 6




--------------------------------------------------------------------------------

Assignment and Subordination) and the Guarantor agreed, among other things, (i)
to subordinate its right of payment to certain fees under the Management
Agreement to the Loan and to the liens terms, covenants and conditions of the
Existing Deed of Trust, (ii) to attorn to the Lender upon an Event of Default
(as such term is defined in the Existing Deed of Trust) under the Existing Deed
of Trust and continue to manage and operate the Mortgaged Property upon the
occurrence of an Event of Default at the request of, and in cooperation with the
Lender, due to the special regulatory requirements of the Mortgaged Property as
a seniors housing facility, until a replacement manager/operator has been
obtained, and (iii) to assign to the Lender all of its right, title and interest
in and to all permits, licenses, operating contracts, certificates and
agreements of any nature relating to the ownership, occupancy, use, operation or
management of the Mortgaged Property; and

                    WHEREAS, as additional security for the Borrower’s
obligations under the Original Note to the Lender, the Borrower and Lender also
entered into that certain (i) Note and Agreement dated as of June 27, 1999 (the
“Additional Note”), (ii) Letter Agreement dated June 27, 1999 (the “Side Letter
Agreement”) and (iii) Agreement to Amend or Comply dated as of June 27, 1999
(the “Agreement to Amend or Comply”); and

                    WHEREAS, pursuant to the terms of that certain Confirmatory
Agreement dated as of December 28, 2000 by and among the Borrower, the Guarantor
and the Lender (the "Confirmatory Agreement"), and the First Amendment to Note,
the Maturity Date (as such term was defined in the Original Note) of the Loan
was extended to January 1, 2002; and

                    WHEREAS, pursuant to the terms of that certain Master
Modification Agreement dated as of February 19, 2002, but effective as of
January 1, 2002 by and among the Borrower, the Guarantor and the Lender (the
“Modification Agreement”), the Borrower requested and the Lender agreed to (i)
increase the principal sum of the Loan to $11,980,000, (ii) extend the Maturity
Date (as such term was defined in the Original Note, as modified by the First
Amendment to Note) of the Loan to July 1, 2003, and (iii) change the interest
rate of the Loan to 8.50% (collectively, the “First Modifications”); and

                    WHEREAS, in order to induce the Lender to agree to the First
Modifications, and as additional security for the Borrower’s obligations under
the Existing Note, (i) Guarantor guaranteed a portion of the Borrower’s
obligations under the Existing Note pursuant to that certain Guaranty Agreement
dated as of February 19, 2002 (the “Guaranty”), which Guaranty was secured by a
pledge certain partnership interests owned by Guarantor pursuant to that certain
San Gabriel Retirement Villa Partnership Interest Pledge Agreement dated as of
February 19, 2002 (“SGRV Pledge”) and that certain American Retirement Villas
Properties III, L.P. Partnership Interest Pledge Agreement dated as of February
19, 2002 (“ARV PIII Pledge”) and (ii) Borrower pledged cash to Lender pursuant
to that certain Cash Collateral Pledge Agreement dated as of February 19, 2002
(“Cash Pledge”); and

                    WHEREAS, the Original Note, the Original Deed of Trust, the
Limited Guaranty, the Replacement Reserve Agreement, the Assignment and
Subordination, the Additional Note, the Side Letter Agreement, the Agreement to
Amend or Comply and any and all other documents, instruments, agreements and
certificates (including, but not limited to, the Certificate of Borrower dated
June 27, 1999 executed by Borrower) originally executed in connection with the
Loan, as well as the First Amendment to Note, the First Amendment to Deed of
Trust, the Confirmatory Assignment, the Confirmatory Agreement, the Modification
Agreement, the Second Amendment to Note, the Second Amendment to Deed of Trust,
the Guaranty, the SGRV Pledge, the ARV PIII Pledge and the Cash Pledge may
sometimes be collectively referred to herein as the “Original Loan Documents”;
and

                    WHEREAS, the Borrower has requested and the Lender has
agreed, subject to the terms and conditions hereof, to extend the Maturity Date
(as such term is defined in the Existing Note) of the Loan to January 1, 2004
(the “Extension”).

                    NOW, THEREFORE, for and in consideration of the mutual entry
of this Agreement by the parties hereto, the Extension and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by each party hereto, the parties hereby agree as follows:

7




--------------------------------------------------------------------------------

6                    Section 1.     Recitals.  The Recitals are hereby
incorporated into this Agreement as a substantive part hereof.

                    Section 2.      Loan Modifications.  The Borrower, the
Guarantor and the Lender hereby acknowledge and agree:

                                 (a)     The Maturity Date of the Loan (defined
in Paragraph 3(b) thereof) is hereby extended to January 1, 2004.

                    Section 3.      Amendments to Existing Note.  The Existing
Note shall be amended in accordance with the provisions of Section 2 hereof and
as further set forth in the Third Amendment to Multifamily Note dated as of the
date hereof between the Borrower and the Lender (the “Third Amendment to Note”)
in the form attached hereto as Exhibit A.

                    Section 4.      Amendments to Original Loan Documents.  From
and after the date hereof, references to the term “Note” in the Original Loan
Documents shall mean the Existing Note as amended by the Third Amendment to
Note.

                    Section 5.       Conditions and Requirements for the
Extension. 

                                  Section 5.1.       The obligation of the
Lender to enter into this Agreement is subject to the satisfaction by Borrower
and Guarantor, as applicable, of the following requirement, in form and content
satisfactory to the Lender in its sole discretion:

                                                    (a)      Receipt by the
Lender of the Third Amendment to Note executed by the Borrower.

                                  The Third Amendment to Note and any and all
other documents, instruments, agreements and certificates executed by Borrower
or Guarantor in connection with this Agreement and/or the Extension, may
sometimes be collectively referred to herein as the “New Loan Documents”, and
together with the Original Loan Documents, the “Loan Documents”.

                                  Section 5.2.        The obligation of the
Lender to enter into this Agreement  shall be further subject to the requirement
that the Borrower and the Guarantor, as applicable, or any other party, execute
and deliver to the Lender such other documents in addition to the New Loan
Documents as the Lender may reasonably require in connection with this
Agreement.  In addition, the Borrower shall also pay to the Lender on demand,
all costs and expenses both now and hereafter paid or incurred in connection
with the extension of the Loan pursuant hereto, including, but not limited to,
attorney’s fees and expenses, title fees and expenses, recording costs, and
surveyor fees and expenses.

                    Section 6.       Representations and Warranties.  The
Borrower and the Guarantor represent and warrant to the Lender as of the date
hereof that:

                                 (a)       No Event of Default exists under any
of the Loan Documents and no event or circumstance has occurred which with the
passage of time would constitute an Event of Default under any of the Loan
Documents;

                                 (b)       All of the representations and
warranties given by each such party in the Original Loan Documents are true and
complete in all material respects on the date hereof as if made on the date
hereof;

                                 (c)       As of the date hereof, there are no
actions, suits or proceedings pending, or to the knowledge of the Borrower and
the Guarantor, threatened, (i) against or affecting the Mortgaged Property, or
(ii) involving the validity or enforceability of the Deed of Trust or the
priority of the lien thereof, or (iii) against the Borrower or the Guarantor, at
law or in equity or before or by any governmental authority except (a) actions,
suits

8




--------------------------------------------------------------------------------

and proceedings against the Borrower or the Guarantor fully covered by insurance
and as to each of which the Borrower or the Guarantor has provided information
satisfactory to the Lender, (b) actions, suits and proceedings against the
Borrower or the Guarantor which will not materially adversely affect their
respective business, financial condition or operations, or (c) otherwise
previously disclosed to the Lender in the Original Loan Documents; and to the
knowledge of the Borrower or the Guarantor, neither the Borrower nor the
Guarantor is in default with respect to any order, writ, injunction, decree or
demand of any court or any governmental authority.

                                 (d)       All federal, state and local tax
returns and reports of the Borrower and the Guarantor required by law to be
filed have been duly filed, and all taxes, assessments, fees and other
governmental charges upon the Borrower and the Guarantor and their respective
properties, assets, income and franchises which are due and payable have been
paid in full.  The Borrower and the Guarantor maintain adequate reserves and/or
accruals in respect of federal, state and local taxes for all fiscal periods,
and neither the Borrower nor the Guarantor know of any unpaid assessments for
any taxes or any basis therefor.

                    Section 7.  Ratification, No Novation, Effect of
Modifications.  Except as may be amended or modified by this Agreement and the
Third Amendment to Note, the terms of the Original Loan Documents are hereby
ratified, affirmed and confirmed and shall otherwise remain in full force and
effect.  To the extent not otherwise specifically provided herein, it is the
intention of the Borrower, the Guarantor and the Lender that nothing in this
Agreement shall be construed to extinguish, release, or discharge or constitute,
create or effect a novation of, or an agreement to extinguish, release or
discharge, any of the obligations, indebtedness and liabilities of the Borrower
or the Guarantor or any other party under the provisions of the Original Loan
Documents.  In the event of any conflict between the terms of the Original Loan
Documents and this Agreement, the terms of this Agreement shall control.

                    Section 8. Amendments.  This Agreement may be amended or
supplemented by and only by an instrument executed and delivered by each party
hereto.

                    Section 9.  Waiver.  The Lender shall not be deemed to have
waived the exercise of any right which it holds under the Original Loan
Documents unless such waiver is made expressly and in writing (and no delay or
omission by the Lender in exercising any such right shall be deemed a waiver of
its future exercise).  No such waiver made as to any instance involving the
exercise of any such right shall be deemed a waiver as to any other such
instance, or any other such right.  Without limiting the operation and effect of
the foregoing provisions hereof, no act done or omitted by the Lender pursuant
to the powers and rights granted to it hereunder shall be deemed a waiver by the
Lender of any of its rights and remedies under any of the provisions of the
Original Loan Documents executed in connection with the Loan, and this Agreement
is made and accepted without prejudice to any of such rights and remedies.

                    Section 10.  Governing Law.  This Agreement shall be given
effect and construed by application of the law of the State of California.

                    Section 11.  Headings.    The headings of the sections,
subsections, paragraphs and subparagraphs hereof are provided herein for and
only for convenience of reference, and shall not be considered in construing
their contents.

                    Section 12.  References.  As used herein, all references
made (i) in the neuter, masculine or feminine gender shall be deemed to have
been made in all such genders and (ii) in the singular or plural number shall be
deemed to have been made, respectively, in the plural or singular number as
well.

                    Section 13.  Severability.  No determination by any court,
governmental body or otherwise that any provision of this Agreement or any
amendment hereof is invalid or unenforceable in any instance shall affect the
validity or enforceability of (i) any other such provision or (ii) such
provision in any circumstance not controlled by such determination.  Each such
provision shall be valid and enforceable to the fullest extent allowed by, and
shall be construed wherever possible as being consistent with, applicable law.

9




--------------------------------------------------------------------------------

                    Section 14.  Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Guarantor, and the
Lender and their respective successors and assigns.

                    Section 15.  Effectiveness.  This Agreement shall become
effective on and only on its execution and delivery by each party hereto.

                    Section 16.  Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which shall constitute one and the same instrument.

                    Section 17.  WAIVER OF JURY TRIAL.  THE BORROWER, THE
GUARANTOR, THE ADDITIONAL GUARANTOR AND THE LENDER EACH (i) AGREES NOT TO ELECT
A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS AMENDMENT, THE
NOTE, ANY OTHER ORIGINAL LOAN DOCUMENT, OR THE RELATIONSHIP BETWEEN THE PARTIES,
AS LENDER, GUARANTOR AND BORROWER, THAT IS TRIABLE OF RIGHT BY A JURY AND
(ii) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT
THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE
BENEFIT OF COMPETENT LEGAL COUNSEL.

                    IN WITNESS WHEREOF, each of the parties hereto have executed
and delivered this Agreement under their respective seals as of the day and year
first written above.

WITNESS:

BORROWER:

 

 

 

RETIREMENT INNS III, LLC,

 

a Delaware limited liability company

 

 

--------------------------------------------------------------------------------

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

(SEAL)

 

 

Name:

Abdo H. Khoury

 

 

 

Title:

Manager

 

10




--------------------------------------------------------------------------------

 

WINTESS:

GUARANTOR:

 

 

 

ARV ASSISTED LIVING, INC.,

 

a Delaware corporation

--------------------------------------------------------------------------------

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

(SEAL)

 

 

Name:

Abdo H. Khoury

 

 

 

Title:

President

 

 

 

 

 

 

WITNESS:

LENDER:

 

 

 

 

RED MORTGAGE CAPITAL, INC.,

--------------------------------------------------------------------------------

 

an Ohio corporation, formerly known as

 

Provident Mortgage Capital, Inc., successor-in-interest to Banc One Capital
Funding Corporation

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

(SEAL)

 

Name:

 

 

 

Title:

 

 

11




--------------------------------------------------------------------------------

EXHIBIT A

Third Amendment to Note

See attached.

 